IN THE SUPREME COURT OF PENNSYLVANIA
                            MIDDLE DISTRICT


KEVIN DONALDSON, AS                      : No. 736 MAL 2016
ADMINISTRATOR OF THE ESTATE OF           :
SARAH C. DONALDSON, DECEASED             :
AND KEVIN DONALDSON, AS                  : Petition for Allowance of Appeal from
ADMINISTRATOR OF THE ESTATE OF           : the Order of the Superior Court
SARAH C. DONALDSON, ON BEHALF            :
OF MICHAEL DONALDSON AND                 :
PAMELA DOUGLAS, NATURAL                  :
PARENTS AND STATUTORY HEIRS OF           :
DECENDENT SARAH C. DONALDSON             :
                                         :
                                         :
           v.                            :
                                         :
                                         :
DAVIDSON BROTHERS, INC., MICHAEL         :
R. DAVIDSON, AND GEORGE E.               :
DONLEY                                   :
                                         :
                                         :
           v.                            :
                                         :
                                         :
LJF, INC., AND WILBERT QUADE             :
                                         :
                                         :
PETITION OF: LJF, INC.                   :


                                    ORDER



PER CURIAM

     AND NOW, this 15th day of March, 2017, the Petition for Allowance of Appeal is

DENIED.